Order affirmed, with costs; no opinion.
Concur: Lewis, Ch. J., Conway, Dye and Fuld, JJ. Desmond and Fboessel, JJ., dissent upon the following ground: There is no medical proof relating the employee’s death to any undue strain or exertion encountered in the course of his employment. On the contrary, the only competent medical evidence in the record establishes that the death was the result of the gradual onset of coronary sclerosis; such an event is not an accident in the parlance of the average man. Loughran, Ch. J., deceased.